Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/18/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the following examiner’s amendment was given via email communication (see attached OA.APPENDIX). Below approved amendment is also attached as OA.APPENDIX. 

Amended claims:
1.	(Currently Amended)	A data storage device, comprising:
one or more memory devices; and
a controller coupled to the one or more memory devices, the controller configured to:
access a host memory buffer (HMB) of a host device, wherein the HMB comprises a Merkle Tree comprising a plurality of data blocks and a total number of hash levels, wherein each hash level of the Merkle Tree comprises at least one hash of a plurality of hashes, and wherein each hash of a last hash level is coupled to a data block of the plurality of data blocks;
determine a first number of hash levels of the Merkle Tree to initialize, the first number of hash levels being less than the total number of hash levels;
initialize the first number of hash levels; [[and]]
initialize one or more first hashes on a path between a top hash level and a target data block of the plurality of data blocks, wherein initializing the one or more first hashes comprises programming a non-initialized bit to a non-initialized hash off the path; and 
remove the non-initialized bit from the non-initialized hash when the non-initialized hash is initialized.

2. 	(Original)	The data storage device of claim 1, wherein initializing the one or more first hashes on the path comprises programming a signature to each of the one or more first hashes.  

3. 	(Original)	The data storage device of claim 1, wherein the Merkle Tree is a binary hash tree, and wherein the total number of hash levels is at least two hash levels.  

4. 	(Original)	The data storage device of claim 3, wherein a first hash level has a first number of hashes and a second hash level has a second number of hashes, and wherein the second number of hashes is equal to two times the first number of hashes.

5. 	(Original)	The data storage device of claim 4, wherein a first hash of the first number of hashes is coupled to a second hash and a third hash of the second number of hashes.  

6. 	(Original)	 The data storage device of claim 5, wherein a signature of the first hash is calculated based on the second hash and the third hash.

7-8. 	(Cancelled)	 

9. 	(Currently Amended)	A data storage device, comprising:
one or more memory devices; and
a controller coupled to the one or more memory devices, the controller configured to:
determine a target data block of a plurality of data blocks of a Merkle Tree of a host memory buffer (HMB) associated with the data of [[the]]a read request, the Merkle Tree further comprising a number of hash levels, wherein each hash level comprises at least one hash of a plurality of hashes, and wherein a last hash level is coupled to the plurality of data blocks;
read the target data block and one or more first hashes on a path between a top hash level and the target data block; [[and]]
determine if any of the one or more first hashes comprises a non-initialized bit, wherein at least one of the one or more first hashes comprising the non-initialized bit returns a fixed pattern, and wherein none of the one or more first hashes comprise the non-initialized bit returns the target data block; and 
return either [[a]]the fixed pattern or the target data block.

10. 	(Original)	The data storage device of claim 9, wherein: 
each hash of the last hash level is coupled to a data block of the plurality of data blocks;
the plurality of data blocks comprises a plurality of entries of a flash translation layer (FTL) table; and
the target data block comprises one or more entries corresponding to a location of the data of a read request stored in the one or more memory devices.  

11. 	(Cancelled)	  

12. 	(Original)	The data storage device of claim 9, wherein returning the fixed pattern comprises sending an indication, and wherein the indication indicates that the target data block comprises garbage data.  

13. 	(Original)	The data storage device of claim 9, wherein a first hash level of the number of hash levels has a first number of hashes and a second hash level of the number of hash levels disposed adjacent to the first hash level has a second number of hashes, and wherein the second number of hashes is equal to two times the first number of hashes.  

14. 	(Original)	The data storage device of claim 13, wherein the reading comprises:
reading a first hash of the second hash level, the first hash being coupled to the data block;
fetching a second hash of the second hash level, wherein the first hash and the second hash are coupled to a third hash of the first hash level; and
calculating a third signature of the third hash based on a first signature of the first hash and a second signature of the second hash.

15. 	(Original)	The data storage device of claim 14, wherein the reading further comprises:
comparing a calculated top hash signature to the target data block; and
returning data of the target data block when the calculated top hash signature matches the target data block.  

16. 	(Original)	A data storage device, comprising:
one or more memory devices;
a controller coupled to the one or more memory devices, the controller comprising:
means to access a host memory buffer (HMB) of a host device, wherein the HMB comprises a Merkle Tree;
means to determine a total number of hash levels of the Merkle Tree, the total number of hash levels being at least two, wherein each hash level comprises at least one hash of a plurality of hashes, and wherein each hash of a last hash level is coupled to a data block; 
means to initialize a first number of hash levels, wherein the first number of hash levels is less than the total number of hash levels; and
means to set a non-initialized bit to each hash of a second number of hash levels.

17. 	(Original)	The data storage device of claim 16, wherein the controller further comprises: 
means to determine a path between a top hash and a target data block, wherein one or more first hashes on the path are initialized, and wherein one or more second hashes off the path are set with the non-initialized bit; 
means to determine if the one or more second hashes comprise the non-initialized bit; and
means to remove the non-initialized bit upon initializing a hash of the one or more second hashes or a hash of the second number of hash levels.

18. 	(Original)	The data storage device of claim 16, wherein the controller further comprises means to calculate a calculated top hash signature, wherein the means to calculate the calculated top hash signature comprises calculating a signature of the one or more first hashes.  

19. 	(Original)	The data storage device of claim 18, wherein the controller further comprises means to send a verification upon determining that a target data block matches the calculated top hash signature.

20. 	(Original)	The data storage device of claim 16, wherein the total number of hash levels is variable based on a determined initialization speed.
Reasons  for Allowance
Claims 1-6 and 9-10, 12-20 are allowed. 
The following is an Examiner's statement of reasons for allowance: 
Claim 1 recites “A data storage device, comprising:
one or more memory devices; and
a controller coupled to the one or more memory devices, the controller configured to:
access a host memory buffer (HMB) of a host device, wherein the HMB comprises a Merkle Tree comprising a plurality of data blocks and a total number of hash levels, wherein each hash level of the Merkle Tree comprises at least one hash of a plurality of hashes, and wherein each hash of a last hash level is coupled to a data block of the plurality of data blocks;
determine a first number of hash levels of the Merkle Tree to initialize, the first number of hash levels being less than the total number of hash levels;
initialize the first number of hash levels; 
initialize one or more first hashes on a path between a top hash level and a target data block of the plurality of data blocks, wherein initializing the one or more first hashes comprises programming a non-initialized bit to a non-initialized hash off the path; and 
remove the non-initialized bit from the non-initialized hash when the non-initialized hash is initialized”. 
	Prior arts teaches all but the last two limitations. Examiner attached those prior arts as an OA.APPENDIX named Limitation_matching_in_Prior_Arts.
However, prior arts do not teach initializing the one or more first hashes comprises programming a non-initialized bit to a non-initialized hash off the path. Prior arts also do not teach removing the non-initialized bit from the non-initialized hash when the non-initialized hash is initialized.
Amended independent claim 9 and independent claim 16 presents a combination of limitations similar to those presented in claim 1 and is allowed for the same reason.
Claims 2-6 are dependent on claim 1 and are therefore allowed due at least to this dependence. 
Claims 10, 12-15 are dependent on claim 9 and are therefore allowed due at least to this dependence. 
Claims 17-20 are dependent on claim 16 and are therefore allowed due at least to this dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138    

/SHAWN X GU/
Primary Examiner, AU2138